MEMORANDUM **
Harold E. Call appeals pro se the Tax Court’s order granting summary judgment in favor of the Commissioner of Internal Revenue, finding the Commissioner could proceed with his action to collect Call’s 1997 federal income tax and imposing sanctions against Call.
The Tax Court properly concluded that because Call received a statutory notice of deficiency, he was precluded from challenging his underlying tax liability during his Collection Due Process hearing. 28 U. S.C. §§ 6320; 6330(c)(2)(B). Because Call failed to raise any genuine issue of material fact, the Tax Court properly granted the Commissioner’s summary judgment motion. Hansen v. United States, 7 F.3d 137, 138 (9th Cir.1993). The Tax Court did not abuse its discretion in imposing sanctions against Call pursuant to 28 U.S.C. § 6673 on the ground that he instituted the action primarily for purposes of delay.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.